Citation Nr: 1453643	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-21 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of a 30 percent rating for metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fracture, 2nd, 3rd, and 4th metatarsals to a 10 percent rating, effective July 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that a statement from the Veteran, received by VA in October 2014, appears to claim entitlement to service connection for chronic lymphoid leukemia (CLL), to include as secondary to in-service herbicide exposure.  The Veteran stated "I was exposed to Viet Nam Era Herbicides and I believe is the primary cause of my CLL."  Also, in the same statement the Veteran appears to claim entitlement to service connection for both a kidney disability and a liver disability.  The Veteran stated "I've had chronic kidney stones and liver problems since the mid 70's."  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.       


FINDINGS OF FACT

1. The Veteran's service-connected metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fracture, 2nd, 3rd, and 4th metatarsals was rated 30 percent disabling for more than five years when the RO reduced the rating to 10 percent.

2. The RO's April 2010 rating decision was made without consideration of pertinent laws and regulations.


CONCLUSION OF LAW

The April 2010 rating decision reducing the Veteran's service-connected metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fracture, 2nd, 3rd, and 4th metatarsals from 30 percent disabling to 10 percent disabling was improper and the 30 percent disability evaluation is restored.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As concerning the Veteran's current claim seeking restoration of the previously assigned 30 percent disability rating for his service-connected metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fracture, 2nd, 3rd, and 4th metatarsals, the Board has given consideration to the provisions of the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

This issue involves a ratings reduction.  As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA. The United States Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  In any event, as will be explained below, the Board is restoring the previously assigned 30 percent disability rating.  Any possible lack of compliance with the VCAA is rendered harmless thereby.





Analysis

The Veteran is seeking restoration of the previously assigned 30 percent disability rating for his service-connected metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fracture, 2nd, 3rd, and 4th metatarsals.

By way of background, a June 1979 rating decision awarded the Veteran service connection for metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fracture, 2nd, 3rd, and 4th metatarsals.  At that time the disability was assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  This rating was effective from November 7, 1978.  A May 2003 rating decision increased this rating to 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5279-5284, effective January 29, 2003.  An April 2010 rating decision reduced this rating to 10 percent, effective July 1, 2010. 

A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate.  As will be discussed below, this claim requires the application of distinctive procedural requirements, burdens of proof, and law and regulations.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, the Veteran's 30 percent rating for his metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fractures, 2nd, 3rd, and 4th metatarsals had been in effect for a period longer than five years.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2014).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AO) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  See September 2009 rating decision and October 2009 letter.

As to this issue then, the question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

As previously noted, in a May 2003 rating decision, the 10 percent rating assigned for the Veteran's service-connected metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fracture, 2nd, 3rd, and 4th metatarsals was increased to 30 percent, effective January 29, 2003.  Then his rating was reduced to 10 percent effective July 1, 2010.  The 30 percent disability rating was in effect for more than five years.  As such, the provisions of 38 C.F.R. § 3.344 apply.  In reaching its reduction decision, the RO relied upon April 2008, July 2009, and February 2011 VA examination reports.

Crucially, a review of the April 2010 rating decision and subsequent adjudications, including the July 2012 statement of the case (SOC) and the July 2013 supplemental SOC (SSOC), indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421. As such, the RO's failure to make such a determination in this case renders the reduction improper. 

The Board recognizes that the RO's April 2010 rating decision, July 2012 SOC, and July 2013 SSOC set forth relevant medical evidence found as part of the April 2008, July 2009, and February 2011 VA examinations, and thereby indicated that there was an improvement in the Veteran's service-connected right foot disability.  However, as discussed above, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

The Board also finds it worth noting that the July 2012 SOC fails to include 38 C.F.R. § 3.344 in it "Pertinent Laws; Regulations; Rating Schedule Provisions" section, while the SSOC does not even have such a section.  The Board takes this as evidence that the provisions of section 3.344, thought applicable, were not considered by the RO when they determined reduction was appropriate.  

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 30 percent to 10 percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

The Court has explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Accordingly, the previously assigned 30 percent rating for the metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fractures, 2nd, 3rd, and 4th metatarsals is restored as of July 1, 2010. 



ORDER

Restoration of the 30 percent disability rating for service-connected metatarsalgia and posttraumatic arthritis, right foot, residuals of multiple fractures, 2nd, 3rd, and 4th metatarsals is granted, effective July 1, 2010.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


